JOHNSON, Justice,
concurring in the result.
I concur in the result reached in the lead opinion, but I would not reach that result on the basis of estoppel. In my view, the 1979 ordinance was invalid as to any zoning change of McDonnell’s property, because it was adopted in violation of the statute providing for notice to property owners when zoning district boundary changes are made.
While the 1979 ordinance was styled as a new zoning of Canyon County, in fact, it was only an amendment of the 1965 ordinance. I.C. § 67-6511(b) (1975) provides that when the amendment of a zoning ordinance changes a zoning district boundary, “notice shall be provided by mail to property owners and residents within the land being considered.” This notice was not given, and the ordinance was therefore not *826valid to change the zoning of McDonnell’s property from commercial to agricultural.